UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-05446 Intermediate Bond Fund of America (Exact name of registrant as specified in charter) 333 South Hope Street Los Angeles, California 90071 (Address of principal executive offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: August 31 Date of reporting period: August 31, 2007 Kimberly S. Verdick Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and address of agent for service) Copies to: Michael Glazer Paul, Hastings, Janofsky & Walker LLP 515 South Flower Street, 25th Floor Los Angeles, California 90071 (Counsel for the registrant) ITEM 1 – Reports to Stockholders [logo - American Funds®] The right choice for the long term® Intermediate Bond Fund of America The changing world of investment-grade bonds [close-up photo of a circuit board] Annual report for the year ended August 31, 2007 Intermediate Bond Fund of America® seeks to earn current income, consistent with preservation of capital, by investing primarily in a portfolio of fixed-income securities with an average maturity of no less than three years and no greater than five years, and with quality ratings of A or better. This fund is one of the 30 American Funds. American Funds ranks among the nation’s three largest mutual fund families. For 75 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Contents Letter to shareholders 1 The value of a long-term perspective 3 Feature article: The changing world of investment-grade bonds 4 Summary investment portfolio 8 Financial statements 12 Board of trustees and other officers 27 What makes American Funds different? back cover Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 2.50%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2007 (the most recent calendar quarter end): Class A shares 1 year 5 years 10 years Reflecting 2.50% maximum sales charge* +1.96 % +2.38 % +4.45 % *The maximum initial sales charge was 3.75% prior to November 1, 2006. The total annual fund operating expense ratio for Class A shares as of the most recent fiscal year-end was 0.70%. This figure does not reflect a fee waiver currently in effect; therefore, the actual expense ratio is lower. The fund’s investment adviser waived 5% of its management fees from September 1, 2004, through March 31, 2005, and increased the waiver to 10% on April 1, 2005. Fund results shown reflect actual expenses, with the waiver applied. Fund results would have been lower without the waiver. Please see the Financial Highlights table on pages 21 and 22 for details. The fund’s 30-day yield for Class A shares as of September 30, 2007, calculated in accordance with the Securities and Exchange Commission formula, was 4.69% (4.66% without the fee waiver.) The fund’s distribution rate for Class A shares as of that date was 4.29% (4.26% without the fee waiver). Both reflect the 2.50% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 26. The return of principal in bond funds is not guaranteed. Bond funds have the same interest rate, inflation and credit risks that are associated with the underlying bonds owned by the fund. Fellow shareholders [close-up photo of a circuit board] The fiscal year for Intermediate Bond Fund of America ended during a period of unusual volatility that boosted returns on government securities while selectively dampening returns in other sectors of the bond market. As a result, the fund’s return for the year was almost entirely composed of dividends paid by the fund. For the 12 months ended August 31, 2007, shareholders received monthly dividends, which totaled about 59 cents a share — an increase of about 11% over the previous year. Shareholders who reinvested dividends recorded an income return of 4.5%, while those who took dividends in cash had an income return of 4.4%. Over the same time period, the fund’s share price rose one penny to $13.40 a share. The fund’s reinvested income return, 4.5%, was also the fund’s total return for the fiscal year. In comparison, the unmanaged Lehman Brothers Government/Credit 1-7 Years ex. BBB Index returned 5.7%, while the Lipper Short-Intermediate Investment Grade Debt Funds Average produced a return of 4.1%. The higher return for the index is attributable to the higher percentage of Treasuries that compose that benchmark and the absence of management fees. Bond market overview The first eight months of the fund’s fiscal year, which began September 1, 2006, delivered a relatively benign bond environment. Bond yields fluctuated within a fairly narrow trading range, as investors anticipated weaker economic growth in 2007 and, consequently, a decrease in the federal funds target rate. Weaker growth did materialize in early 2007, but the Federal Reserve held firm and did not lower the fed funds rate until September 18, when it was reduced a half point to 4.75%. During the months immediately preceding the rate cut, significant changes in investor sentiment led to higher volatility and a sharp divergence in the bond market. First, bond yields began to rise in early May, as new economic data pointed to a strengthening of the economy despite continued weakness in the housing sector. Then, concerns about subprime mortgages prompted a reevaluation of risk premiums that weighed heavily on lower rated bonds and portions of the structured debt market. By mid-July, a flight to quality ignited a rally in the Treasury market, but left some riskier pockets of the bond market without a bid — a rare occurrence of illiquidity that roiled stocks and bonds alike. These events, coupled with lingering concerns about the breadth of weakness in the housing market, contributed to the September rate cut. [Begin Sidebar] Class A share results at a glance Average annual total returns for periods ended August 31, 2007, with dividends reinvested 1 year 5 years 10 years Lifetime* Intermediate Bond Fund of America +4.55 % +2.99 % +4.74 % +5.95 % Lehman Brothers Government/Credit 1-7 Years ex. BBB Index† +5.66 +3.51 +5.44 +6.54 Lipper Short-Intermediate Investment Grade Debt Funds Average +4.13 +3.30 +4.88 +6.17 *Since February 19, 1988. † The index is unmanaged, and its results do not reflect the effect of sales charges, commissions or expenses. [End Sidebar] Treasury yields were sharply lower by the close of the fiscal year, providing that sector with some of the biggest gains, particularly for intermediate maturities. Results for other sectors varied considerably. Among secured debt obligations, government-supported mortgage-backed bonds fared well, but many forms of privately originated secured debt lagged the market. Corporate bond results were weighed down by weakness in the financial sector, despite good returns for utility and industrial issuers. How the fund responded The portfolio counselors of Intermediate Bond Fund of America manage the fund with a long-term investment perspective that strives to protect principal while uncovering attractive opportunities during market fluctuations. We believe that recent results attest to the value of this approach, and we are optimistic that the current repricing of many segments of the bond market will result in new investment opportunities for our shareholders. Because the fund is actively managed, portfolio counselors may seek to lighten up on holdings that, in their estimation, become overvalued by the market and to add bonds that appear to be undervalued. In making those determinations, portfolio counselors rely on the fundamental research of the fund’s investment analysts, as well as the economic and market research of our economists, technical analysts and bond traders. These issuer-specific and big picture outlooks help drive investment decisions and, during the recent fiscal year, led to several portfolio adjustments. During the first half of the fiscal year, portfolio counselors trimmed exposure to federal agency bonds and notes, bringing the weighting in this sector to 12.5% from 14.8% at the start of the year. During the second half, they lowered exposure to U.S. Treasuries, bringing the portfolio weighting to 10.4% from 15.7%. Though Treasuries rallied during the last two months of the fiscal year, fund counselors believed there were more attractive long-term values to be found in other sectors. Consequently, the fund increased its exposure to mortgage-backed securities, particularly later in the year when the market overreacted and prices weakened for many of these bonds. Privately originated mortgage-backed obligations rose to 14.1% of assets from 11.2%, federal agency mortgage-backed obligations increased to 12.6% from 9.6% and commercial mortgage-backed securities grew to 8.5% from 7.9%. The fund’s participation in these securities is entirely at the highest quality levels, with most rated AAA. Overall, Intermediate Bond Fund of America remains well diversified with more than 700 individual holdings culled from the various sectors of the investment-grade universe. The pie chart atop the summary portfolio provides a breakdown of the fund’s exposure to these sectors as of August 31. A cautious optimism Many professionals regard the recent market volatility as a necessary reevaluation of investment risks. While this process may take some time and limit returns near term, we are optimistic that it will usher in a more compelling bond environment for our shareholders. Additionally, we are encouraged by the Fed’s rate cut, which should help facilitate this transition. Meantime, we continue to rely on our comprehensive research and values of prudent investing, which have served the fund since its inception. Finally, we invite you to read our feature article, “The changing world of investment-grade bonds,” which discusses some of the important changes to the fund’s universe that have occurred over the past decade and broadened our investment possibilities. We hope the article sheds light on the increasing diversity of our portfolio holdings and underscores some of the advantages that professional management brings to your bond investments. Cordially, /s/ Paul G. Haaga, Jr. Paul G. Haaga, Jr. Vice Chairman /s/ John H. Smet John H. Smet President October 8, 2007 For current information about the fund, visit americanfunds.com. The value of a long-term perspective How a $10,000 investment has grown (for the period February 19, 1988, to August 31, 2007, with dividends reinvested). Fund figures reflect deduction of the maximum sales charge of 2.50% on the $10,000 investment.1 Thus the net amount invested was $9,750.2 [begin mountain chart] Year Ended August 31 Intermediate Bond Fund of America Lehman Brothers Gvt/Credit 1-7 Years Ex. BBB Index3 Lipper Short-Intermediate Investment Grade Debt Funds Average4 Consumer Price Index5 2/19/1988 $ 9,750 $ 10,000 $ 10,000 $ 10,000 8/31/1988 9,845 10,077 10,030 10,259 8/31/1989 10,726 11,128 11,067 10,741 8/31/1990 11,416 12,082 11,836 11,345 8/31/1991 12,755 13,575 13,271 11,776 8/31/1992 14,386 15,258 14,940 12,147 8/31/1993 15,819 16,478 16,431 12,483 8/31/1994 15,537 16,538 16,217 12,845 8/31/1995 16,826 17,956 17,610 13,181 8/31/1996 17,604 18,811 18,334 13,560 8/31/1997 18,982 20,292 19,779 13,862 8/31/1998 20,440 21,998 21,352 14,086 8/31/1999 20,757 22,640 21,662 14,405 8/31/2000 22,098 24,037 23,045 14,897 8/31/2001 24,581 26,806 25,606 15,302 8/31/2002 26,028 29,009 27,417 15,578 8/31/2003 26,724 30,190 28,406 15,914 8/31/2004 27,655 31,310 29,661 16,336 8/31/2005 28,231 31,861 30,370 16,931 8/31/2006 28,853 32,627 31,023 17,578 8/31/2007 30,165 34,474 32,212 17,924 [end mountain chart] 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $500,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2The maximum initial sales charge was 4.75% prior to January 10, 2000, and 3.75% from that date until October 31, 2006. 3The index is unmanaged and its result includes reinvested distributions, but does not reflect the effect of sales charges, commissions or expenses. 4Calculated by Lipper. The average does not reflect the effect of sales charges. 5Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. 6For the period February 19, 1988, through August 31, 1988. Past results are not predictive of results in future periods. The results shown are before taxes on fund distributions and sale of fund shares. Average annual total returns based on a $1,000 investment (for periods ended August 31, 2007)* 1 year 5 years 10 years Class A shares +1.96 % +2.48 % +4.48 % *Assumes reinvestment of all distributions and payment of the maximum 2.50% sales charge. The fund’s investment adviser waived 5% of its management fees from September 1, 2004, through March 31, 2005, and increased the waiver to 10% on April 1, 2005. Fund results shown reflect the waiver, without which they would have been lower. Please see the Financial Highlights table on pages 21 and 22 for details. [Begin Sidebar] The changing world of investment-grade bonds [photo of molecules] [End Sidebar] [Begin Pull Quote] “It used to be that insurance companies, pension plans and mutual funds were the primary buyers of bonds. Today’s participants are more varied” [End Pull Quote] Last year, Intermediate Bond Fund of America amended its investment guidelines to allow the fund to invest up to 10% of its portfolio in BBB-rated bonds. One of the major reasons for this change was the market itself. Since the fund’s inception, the investment-grade bond market has undergone significant changes that have multiplied the types of obligations available and reframed both perceptions and measures of investment risk. Last year we touched upon these changes in our feature article; this year we take a closer look. In doing so, we hope that shareholders gain a better sense of the universe in which the fund invests, as well as a clearer understanding of the types of bonds held by the fund. We also hope that this discussion leads to a better appreciation of the role of active management and the contributions it can make to a long-term investment strategy. An expanding universe Bond market growth over the past two decades has been multidimensional. When Intermediate Bond Fund of America was launched in February 1988, the U.S. bond market (including both investment-grade and high-yield securities) was approaching six trillion dollars in size and Treasuries were king. The Lehman Brothers U.S. Aggregate Bond Index, a proxy for the investment-grade portion of the market, accorded Treasuries a 45.7% weighting, reflecting its market dominance. Since then, the U.S. bond market has grown nearly five-fold, increasing not only in volume, but also in the variety of issues, borrowers and buyers. In the investment-grade universe, Treasuries no longer command the lead position, but now rank behind mortgage-related securities and are technically trailed by corporate bonds. (Total corporate debt actually exceeds the volume of Treasuries when investment-grade, high-yield and corporate Yankee securities are combined. Yankees are U.S. dollar-denominated bonds issued in the United States by non-U.S. entities.) With respect to market participants, portfolio counselor David Hoag notes, “It used to be that insurance companies, pension plans and mutual funds were the primary buyers of bonds. Today’s participants are more varied, including hedge funds, private equity investors and non-U.S. buyers
